People ex rel. Meyers v Warden, Rikers Is. (2016 NY Slip Op 01045)





People ex rel. Meyers v Warden, Rikers Is.


2016 NY Slip Op 01045


Decided on February 11, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


194 100401/15

[*1]The People of the State of New York, ex rel. Richard Meyers, Petitioner-Appellant,
vWarden, Rikers Island, Respondent-Respondent.


Richard Meyers, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Grace Vee of counsel), for respondent.

Appeal from judgment (denominated an order), Supreme Court, New York County (Larry R.C. Stephen, J.), entered April 1, 2015, denying the petition for a writ of habeas corpus and dismissing the proceeding brought pursuant to CPLR article 70, unanimously dismissed, without costs, as moot.
This appeal challenging the legality of petitioner's preconviction detention is moot, since petitioner is currently incarcerated pursuant to a judgment of conviction (see People ex rel. Macgiollabhui v Schriro, 123 AD3d 633 [1st Dept 2014]).
Petitioner has failed to demonstrate the applicability of an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 11, 2016
CLERK